Case 2:17-cv-00495-WCB-RSP Document 117 Filed 01/10/19 Page 1 of 4 PageID #: 4701



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

                                          §
   CYWEE GROUP LTD.,                      §              CASE NO. 2:17-cv-00495-RWS-RSP
                                          §
               Plaintiff,                 §
                                          §
   vs.                                    §
                                          §
                                                               JURY TRIAL REQUESTED
   HUAWEI DEVICE CO. LTD.,                §
   HUAWEI DEVICE (DONGGUAN) CO.           §
   LTD., AND HUAWEI DEVICE                §
   USA, INC.,                             §
                                          §
               Defendants.                §
   ______________________________________ §



                  JOINT MOTION AND STIPULATION REGARDING STAY

         WHEREAS, Plaintiff CyWee Group Ltd. (“CyWee”) has filed a Complaint against

  Defendants Huawei Device Co. Ltd., Huawei Device (Dongguan) Co. Ltd., and Huawei Device

  USA, Inc. (collectively “Huawei”) alleging infringement of U.S. Patents Nos. 8,441,438 and

  8,552,978 (collectively, the “patents-in-suit”);

         WHEREAS, Google LLC (“Google”) has filed the following petitions for inter partes

  review (“IPR”) challenging certain claims in the patents-in-suit: IPR2018-01257 and IPR2018-

  01258 (the “IPR Proceedings”);

         WHEREAS, Huawei is listed as a real party in interest to those petitions;

         WHEREAS, the Patent Trial and Appeal Board has instituted the IPR Proceedings on all

  challenged claims of the patents-in-suit;

         WHEREAS, Huawei has indicated its intent to move to stay this case pending completion

  of the IPR Proceedings;



                                                     1
Case 2:17-cv-00495-WCB-RSP Document 117 Filed 01/10/19 Page 2 of 4 PageID #: 4702



         WHEREAS, on January 4, 2019, a similar case in Delaware to this case was ordered

  stayed by similar stipulation (see CyWee Group Ltd. v. Google LLC, USDC Delaware, Case No.

  18-571 RGA, Dkt. No. 38);

         WHEREAS, in the interest of avoiding unnecessary motion practice, and to conserve

  judicial resources, the parties have agreed to stay this case pending final resolution of the IPR

  Proceedings;

         IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

  this case is stayed pending final resolution, including any appeal, of the IPR Proceedings on the

  patents-in-suit. Each party reserves the right to request that the stay be lifted or modified due to

  changed circumstances. The parties therefore move that the Court enter such a stay.

  Dated: January 10, 2019                       Respectfully submitted,

                                                /s/ Steven D. Moore
                                                Steven D. Moore (CA 290875)
                                                smoore@kilpatricktownsend.com
                                                Benjamin M. Kleinman (CA 261846)
                                                bkleinman@kilpatricktownsend.com
                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                Two Embarcadero Center, Suite 1900
                                                San Francisco, CA 94111
                                                Telephone : (415) 576-0200
                                                Facsimile : (415) 576-0300

                                                J. Mark Mann (Texas 12926150)
                                                mark@themannfirm.com
                                                G. Blake Thompson (Texas 24042033)
                                                blake@themannfirm.com
                                                MANN TINDEL THOMPSON
                                                300 West Main
                                                Henderson, TX 75652
                                                Telephone : (903) 657-8540
                                                Facsimile : (903) 657-6003




                                                    2
Case 2:17-cv-00495-WCB-RSP Document 117 Filed 01/10/19 Page 3 of 4 PageID #: 4703



                                     Kristopher L. Reed (CO 36991)
                                     kreed@kilpatricktownsend.com
                                     KILPATRICK TOWNSEND & STOCKTON LLP
                                     1400 Wewatta Steet, Suite 600
                                     Denver, CO 80202
                                     Telephone: (303) 571-4000
                                     Facsimile: (303) 265-9618

                                     Matthew Warren (CA 230565)
                                     Elaine Y. Chow (CA 194063)
                                     WARREN LEX LLP
                                     2261 Market Street, Suite 606
                                     San Francisco, CA 94114
                                     Telephone: (415) 895-2940
                                     Facsimile: (415) 895-2964
                                     17-495@cases.warrenlex.com

                                     Counsel for Defendants Huawei Device Co., Ltd.,
                                     Huawei Device (Dongguan) Co., Ltd., and
                                     Huawei Device USA, Inc.



                                     /s/ Ari B. Rafilson
                                     Michael W. Shore (Texas 18294915)
                                     mshore@shorechan.com
                                     Alfonso G. Chan (Texas 24012408)
                                     achan@shorechan.com
                                     Christopher Evans (Texas 24058901)
                                     cevans@shorechan.com
                                     Ari B. Rafilson (Texas 24060456)
                                     arafilson@shorechan.com
                                     William D. Ellerman (Texas 24007151)
                                     wellerman@shorechan.com
                                     Paul T. Beeler (Texas 24095432)
                                     pbeeler@shorechan.com

                                     SHORE CHAN DEPUMPO LLP
                                     901 Main Street, Suite 3300
                                     Dallas, Texas 75202
                                     Telephone: (214) 593-9110
                                     Facsimile: (214) 593-9111

                                     Counsel for Plaintiff CyWee Group Ltd.




                                        3
Case 2:17-cv-00495-WCB-RSP Document 117 Filed 01/10/19 Page 4 of 4 PageID #: 4704



                              CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that on January 10, 2019, defendants’ counsel conferred

  with plaintiff’s counsel and that plaintiff’s counsel does not oppose the motion.



                                                       /s/ Steven D. Moore
                                                       Steven D. Moore



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have

  consented to electronic service are being served with a copy of this document via the Court’s

  CM/ECF system per Local Rule CV-5(a)(3) on January 10, 2019.


                                                       /s/ Steven D. Moore
                                                       Steven D. Moore




                                                   4
